Citation Nr: 1638023	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  13-30 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel 




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from January 1952 to December 1953.  He died in November 2009.  The appellant is his surviving spouse. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In her October 2013 substantive appeal (via a VA Form 9), the appellant requested a Board hearing before a Veterans Law Judge.  However, a June 2015 correspondence reflects the appellant's desire to withdraw such hearing request.  38 C.F.R. § 20.704(e) (2015).  Therefore, there is no outstanding hearing request. 

In April 2016, the Board sought opinions as to the instant claim from the Veterans Health Administration (VHA). Such opinion was obtained in June 2016.  The appellant was provided with a copy of this opinion in July 2016 and was afforded an additional 60-day period to provide additional evidence and/or argument.

Thereafter, later in August 2016, the appellant provided additional evidence in support of her appeal and specifically indicated that she does not waive initial Agency of Original Jurisdiction (AOJ) consideration of this evidence.  She also requested that her case be remanded to the AOJ for consideration of this new evidence in the first instance.   This evidence has not yet been considered by the AOJ.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

Since the issuance of an October 2013 statement of the case, new evidence has been added to the record without a waiver of AOJ consideration.  This additional evidence consists of a statement from an unnamed author directly responding to the June 2016 VHA opinion.  The appellant specifically requested that her case be remanded to the AOJ for consideration of this new evidence in the first instance.  See August 2016 Correspondence.  Therefore, a remand is necessary in order for the AOJ to consider the additional evidence in the first instance. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Adjudicate the appellant's claim based on the entirety of the evidence, to specifically include the August 2016 statement received with the appellant's request for AOJ consideration.  If the claim is denied, the appellant and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




